Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FAN et al. US 20220210481 A1) hereinafter “FAN”.
Regarding claim 1, 11, 21, and 31 FAN
FAN discloses 11. An apparatus ([0226] FIG. 13 is a block diagram showing an example video processing system 1300 in which various techniques disclosed herein may be implemented.  FIG. 14, a video processing apparatus 1400. FIG. 15-FIG. 23 a flowchart of different methods) configured to decode video data, the apparatus comprising: 
a memory configured to store video data (memory (memories) 1404 may be used for storing data and code used for implementing the methods and techniques described herein. Also, Processor 1402 [0229]); and 
one or more processors implemented in circuitry ([0229] FIG. 14 is a block diagram of a video processing apparatus 1400, Video processing 1406) and in communication with the memory (memory 1404), the one or more processors configured to: 
receive a picture of video data (“The stored or communicated bitstream (or coded) representation of the video received at the input 1302”); 
determine a partitioning for the picture of video data using at least ternary tree partitioning (FAN, “whether a vertical ternary tree partitioning is applicable to the current block” [0009]) based on a virtual pipeline data unit (VPDU) size ( “...whether a vertical ternary tree partitioning is applicable to the current block based on ..., a size of a virtual pipeline data unit (VPDU) (denoted VpduSize) configured for the current block, ...” [0009], Fig. 19 [0236], FIG. 20 [0238], [0007]); and 
decode the partitioned picture (decoder 124,,Destination device 120 may decode the encoded video data generated by source device 110 which may be referred to as a video decoding device. [0244] [0249]. See also Fig. 26 output of video decoder 300“decoded video data”).
Regarding claim 2, 12, 22, and 32 FAN
FAN discloses 12. The apparatus of claim 11, wherein to determine the partitioning, the one or more processors are further configured to: 
determine a maximum ternary tree size (“maximum ternary tree size (maxTtSize” [0193]) as a function of the VPDU size (the VPDU size (VPDUSize) [0193]). 
Regarding claim 3, 13, 23, and 33 FAN
FAN discloses 13. The apparatus of claim 11, wherein to determine the partitioning, the one or more processors are further configured to: 
determining a maximum ternary tree size (“maximum ternary tree size (maxTtSize” [0193]) as a funciton of the VPDU size (the VPDU size (VPDUSize) [0193]) and a maximum coding tree unt (CTU) size (MaxTbSize, [0196], [0198]).
Regarding claim 14, 24, and 34 FAN 
FAN discloses 14. The apparatus of claim 13, wherein to determine the maximum ternary tree size, the one or more processors are further configured to: 
determine the maximum ternary tree size (“maximum ternary tree size (maxTtSize” [0193] to be in the range of a minimum allowed block size to a minimum of the VPDU size and the maximum CTU size (MaxTbSize [0202] .Min(VPDUSize, maxTtSize [0202]), 
wherein the VPDU size is 64 samples. (FAN, [0336] A53. The method of solution A51, wherein VpduSize=64 and MaxTbSize=32.)
Regarding claim 5, 15, 25, 35
FAN discloses 15. The apparatus of claim 11, wherein to determine the partitioning, the one or more processors are further configured to: 
determine a minimum quadtree size (MinQTSize is set as 16×16 [0068]), as a function of the VPDU size. (Fan, VPDU size  [0071] quaternary tree leaf nodes may have a size from 16×16 (i.e., the MinQTSize) to 128×128 (i.e., the CTU size) [0068])
Regarding claim 6, 16, 26, and 36
FAN discloses 16. The apparatus of claim 11, wherein to determine the partitioning, the one or more processors are further configured to: 
determine a minimum quadtree size (MinQTSize is set as 16×16 [0068]) as a funciton of the VPDU size (VPDUSize) and a maximum coding tree unt (CTU) size. (VPDUSize is set to 64 and MaxTbSize is set to 32. [0185],)
Regarding claim 7, 17, 27, and 37
	FAN discloses 17. The apparatus of claim 16, wherein to determine the minimum quadtree size, the one or more processors are further configured to: 
determine the minimum quadtree size (MinQTSize is set as 16×16 [0068]) to be in the range of a minimum allowed block size to a minimum of the VPDU size and the maximum CTU size (min(max(VPDUSize, MaxTbSize), maxTtSize). [0340]), 
wherein the VPDU size is 64 samples. (FAN, [0336] A53. The method of solution A51, wherein VpduSize=64 and MaxTbSize=32. See also 2.3.2. Virtual Pipeline Data Units (VPDUs)
[0071] Virtual pipeline data units (VPDUs) are defined as non-overlapping units in a picture. In hardware decoders, successive VPDUs are processed by multiple pipeline stages at the same time. The VPDU size is roughly proportional to the buffer size in most pipeline stages, so it is important to keep the VPDU size small. In most hardware decoders, the VPDU size can be set to maximum transform block (TB) size. However, in VVC, ternary tree (TT) and binary tree (BT) partition may lead to the increasing of VPDUs size. [0072] In order to keep the VPDU size as 64×64 luma samples, the following normative partition restrictions (with syntax signaling modification) are applied in VTM6, as shown in FIG. 6:)
Regarding claim 8, 18, 28, and 38	
FAN discloses 18. The apparatus of claim 11, wherein to determine the partitioning, the one or more processors are further configured to: 
determine a maximum ternary tree size ([0064] MaxTtSize: the maximum allowed ternary tree root node size to be in the range of a minimum allowed block size ( maximum transform block size (MaxTbSize) to a minimum of the VPDU size (a size of the VPDU 1900) and a maximum CTU size (MaxTbSize [0340] ), 
wherein the VPDU size is 64 samples ([0071] [0072]); and 
determine a minimum quadtree size ([0062] MinQTSize: minimum allowed quaternary tree leaf node size is set to 16X16 [0068]) to be in the range of the minimum allowed block size to a minimum of the VPDU size and the maximum CTU size, ([0062] MinQTSize. See Fig. 19 Step 1910)
wherein the VPDU size is 64 samples (FAN, “[0195] i. In one example, VPDUSize is set to 64.” [0072] In order to keep the VPDU size as 64×64 luma samples, the following normative partition restrictions (with syntax signaling modification) are applied in VTM6, as shown in FIG. 6).
Regarding claim 9, 19, 29, and 39
FAN discloses 19. The apparatus of claim 11, wherein to determine the partitioning, the one or more processors (processor 110, Fig. 1, image partitioning 202, FIG. 2) are further configured to: 
determine the partitioning for both luma blocks and chroma blocks of the picture of video data using at least ternary tree partitioning based on the VPDU size. (FAN, [0009] In yet another example aspect a method of video processing is disclosed. The method includes determining, for a conversion between a current block of a video and a bitstream representation of the video, whether a vertical ternary tree partitioning is applicable to the current block based on a size of the current block, a size of a virtual pipeline data unit (VPDU) (denoted VpduSize) configured for the current block, a maximum size of a transform block (denoted MaxTbSize) configured for the current block, and a maximum ternary tree size (denoted maxTtSize) configured for the current block, and performing, based on the determined, the conversion. See also, [0069] To allow 64×64 Luma block and 32×32 Chroma pipelining design in VVC hardware decoders, TT split is forbidden when either width or height of a luma coding block is larger than 64, as shown in FIG. 5. TT split is also forbidden when either width or height of a chroma coding block is larger than 32. [0071] Virtual pipeline data units (VPDUs) are defined as non-overlapping units in a picture. In hardware decoders, successive VPDUs are processed by multiple pipeline stages at the same time. The VPDU size is roughly proportional to the buffer size in most pipeline stages, so it is important to keep the VPDU size small. In most hardware decoders, the VPDU size can be set to maximum transform block (TB) size. However, in VVC, ternary tree (TT) and binary tree (BT) partition may lead to the increasing of VPDUs size.)
Regarding claim 10, 20
FAN discloses 20. The apparatus of claim 11, further comprising: a display configured to display the decoded picture. (FAN, Display device 122, FIG 24. “...the component 1308 for generating pixel values or displayable video that is sent to a display interface 1310” FIG. 13 [0227]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Porier et al. (US 20220321883 A1)
LIM (US 20220321890) A1 METHOD, APPARATUS, AND RECORDING MEDIUM FOR ENCODING/DECODING IMAGE BY USING GEOMETRIC PARTITIONING.
DRUGEON (US 20220321920)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/             Examiner, Art Unit 2481                                                                                                                                                                                           /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481